DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of a single species in the reply filed on 6/29/2022 is also acknowledged. 
The elected species read upon claims 8-13.  Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  
Allowable Subject Matter
The claimed invention is drawn to a product comprising stevia-derived microcrystalline cellulose and a food ingredient.  The prior art is replete with products comprising microcrystalline cellulose and a food ingredient.  Although microcrystalline cellulose derived from stevia is not taught by the prior art, as taught by Ohwoavworhua et al (Indian J Pharm Sci 72:295-301, 2010 – provided in Applicant’s IDS submitted 7/07/2022), “[m]icrocrystalline cellulose... is usually obtained from wood pulp” which “generally originates in some manner from deforestation” (Pages 1-2).  As further taught by Ohwoavworhua et al, “[t]he utilization of materials commonly viewed as waste… is a new trend in sustainable development” and “[t]he need for environment friendly processes as well as the need to slow down the fast global deforestation has stimulated renewed interest in agro-fiber plants waste.  It is against this background that the stalk from Sorghum caudatum, which occur as huge agricultural waste in Nigeria, was investigated as a source for the production of microcrystalline cellulose”, further noting that “[a]lternative sources for MCC recently investigated include agricultural wastes and other plants parts not traditionally used for MCC production” (Pages 1-2).  
As such, an ordinarily skilled artisan, desiring to “slow down the fast, global deforestation”, would have found it obvious to utilize “materials commonly viewed as waste” (as opposed to wood pulp) as a source of microcrystalline cellulose.  In particular, considering that “steviol glycosides are obtained by extracting the leaves of Stevia” as discussed by GRAS Assessment of Rebaudioside A (January 19, 2009 – provided in Applicant’s IDS submitted 7/07/2022) (Page 13, emphasis added), the skilled artisan would have recognized the unused stem/stalk of said stevia plants as waste and would have, thus, found it obvious to use the stem/stalk of the stevia plant as a source for the production of microcrystalline cellulose (i.e., stevia-derived microcrystalline cellulose).
However, as further taught by Oluwasina et al (BioResources 9:6166-6192, 2014 – provided in Applicant’s IDS submitted 7/07/2022), “materials [which] would be good sources of cellulose” should comprise at least approximately 55% α-cellulose (Page 6173).  Similarly, Altrista et al (J Young Pharm 10(Suppl S2):s79-s83, 2018 – provided in Applicant’s IDS submitted 7/07/2022), indicate material that “contains high cellulose content at approximately 44.94%... has potential as raw material of microcrystalline cellulose” (Abstract).   
Yet, stevia raw materials comprise only about 10% cellulose content.
Accordingly, it would not have been obvious to derive microcrystalline cellulose from stevia with a reasonable expectation of success.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,368,570.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘570 claims are similarly drawn to compositions comprising stevia-derived MCC wherein it would have been obvious to include said MCC in any number of food products.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRAIG D RICCI/Primary Examiner, Art Unit 1611